DETAILED ACTION
This Office Action is in response to communications filed 3/18/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended claims 1, 2, 7, and 8.
Claims 1, 2, 5-8, 11, and 12 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Previously claims 2 and 8 were rejected under §112(b) due to the recitation of the term “a trusted ad server.”  Applicant has amended to change “trusted ad server” to “safe ad server.”  However, this does not resolve the issue.  In fact, the problem is essentially exactly the same regardless of whether it recites “trusted” or “safe” ad server.  Therefore, the previously recited analysis is provided here below as it is still relevant, and it also now pertains to claims 1 and 7 as well as claims 2 and 8.  The analysis in this paragraphs still refers to “trusted ad server” but this all still applies to the usage of “safe ad server” in claims 1, 2, 7, and 8.
The term "a trusted ad server” and “said trusted ad server" recited in claims 2 and 8 is a relative term which renders the claim indefinite.  The term "trusted ad server" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  With respect to the specification, not only does it neglect to provide a standard for ascertaining the requisite degree of what is, or is not, included as being a “trusted ad server,” the specification does not appear to even mention the term “trusted ad server” without articulating or defining it, much less mentioning it and describing and indicating what kinds of ad servers are considered to be, or not considered to be, a “trusted ad server.” (The words “trust,” “trusted,” and “trusting” could not be found anywhere in the specification for this application or in the specification for the provisional).  The use of this relative term, without defining it or providing a standard for ascertaining requisite degree, results in making the metes and bounds of the term unclear.  As mentioned above, it is not known what kinds or types of ad servers are intended to be included as, or excluded from, being considered a “trusted ad server.” For instance, are “trusted ad servers” only those ad servers that meet certain certification requirements and/or hold certain certificates?  If so, will any certification/certificate work, or are only certain ones recognized as being “trusted?”  Perhaps such things are completely irrelevant, and only ad servers which are owned or operated/administered by people that one knows and trusts (such as by friends/family) are considered to be a “trusted ad server.” Maybe the system keeps a list of “black marked” ad servers, and all other ad servers that are not black marked are considered to be “trusted” by default.  The relative degree of what is, or is not, a “trusted ad server” can potentially range from including nearly all ad servers to excluding nearly all ad servers, and the criteria requirements for determining what is, or is not, a “trusted ad server” are potentially limitless.
Applicant also cites to paragraphs 0011, 0016, and figures 21 and 23 of the specification in the Remarks attempting to argue that “safe ad server” as the necessary support.  However, this is not the case.  These paragraphs and figures only mention either “trusted ad server” or “safe server” in passing.  They do not at all actually define or describe what a “trusted” or “safe” ad server actually is, or is not.  As such, this term can be interpreted in almost infinite ways.  Applicant also attempts to argue that “safe ad server means” that “[t]he safe (or trusted) ad servers are those known not to contain malicious multimedia content files which would be harmful to a user’s device or computer.”  However, there are several issues with this.  First, this definition is not found within the original disclosure.  But even so, this is not something that one can definitively indicate.  For example, my personal computer is known by me to not contain malicious multimedia content files.  However, at any point in time, a virus could manage to infect my computer and then that statement would no longer be true.  It would be the same exact computer, but went from being safe to malicious.  Circumstances like this make it so one cannot assume that a server that is “known not to contain malicious multimedia content files” is actually true and “safe” or might actually contain something that is malicious, and again the same exact device ends up being both things, and cannot be stated that it is definitively one and definitely not the other.  This issue is in addition to the problem discussed in the above paragraph from the previous office action, where one can simply interpret “trusted ad server” and/or “safe ad server” in a near infinite multitude of ways.  Because of these issues, the use of “trusted ad server” and/or “safe ad server” in the claims, and without a specific definition in the specification, as being indefinite. 
Therefore, claims 1, 2, 7 and 8 are rejected under §112(b) as being indefinite based on the use of the relative terms “trusted ad server” and/or “safe ad server” and because it is not clear or known what the metes and bounds of the terms “trusted ad server” and/or “safe ad server” are, or are not.
Dependent claims 5, 6, 11, and 12 are also rejected as they depend upon claims 1, 2, 7, or 8.
It should also be noted that the usage of the terms “trusted ad server” and/or “safe ad server” may also run afoul §112(a) for lack of written description support.  For example, Applicant, in the Remarks dated 2/10/2021, is attempting to define “safe ad server” as specifically meaning and defined as “safe ad server means” that “[t]he safe (or trusted) ad servers are those known not to contain malicious multimedia content files which would be harmful to a user’s device or computer.”  However, Applicant does not have support in the specification for such a definition.  Although this would typically result in a §112(a) rejection in addition to the §112(b) rejections discussed here/above, Examiner is not interpreting these terms as meaning what Applicant is arguing, and therefore the §112(a) rejections are not necessary.
For purposes of examination, “trusted ad server” and/or “safe ad server” are being interpreted as simply being any known ad server (and each user and/or system may simply have their own known servers that they happen to prefer, but could be any of them).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blinnikka Pre-Grant Publication 2008/0243612 (hereinafter Blinnikka) in view of Sheleheda et al. Pre-Grant Publication 2011/0191664 (hereinafter Sheleheda) and further in view of Battre et al. Pre-Grant Publication 2018/0343174 (hereinafter Battre).  
In the interest of compact prosecution, Claim 1 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Blinnikka in view of Sheleheda and further in view of Battre and Wang et al. Non-Patent Literature The Multi-Principal OS Construction of the Gazelle Web Browser, MSR Technical Report MSR-TR-2009-16, Microsoft.  (Please see the “Examiner’s Note” at the end of claim 1 for explanation and analysis).
In reference to claim 1, Blinnikka teaches a system for cloud based conversion tracking of a multimedia content file comprising: a computer having a microprocessor and a memory connected to a processor bus, said processor bus connected by circuitry to a periphery bus and a disk (paragraphs 0009; and 0013); said computer in communication with a domain name system server (paragraphs 0012; 0013; 0015; 0019; and 0023); said web site receiving at least one multimedia content file from a multimedia content provider (paragraphs 0009-0013); said web browser browsing said at least one web site and accessing said at least one multimedia content file (paragraphs 0009-0015).
Blinnikka teaches said computer operated and in communication with a web server and a database server via a web browser having a browser extension and at least one web site, where a browsing request goes to a browser kernel which passes said request to said browser extension with a local internal database in communication with said web server (paragraphs 0008; 0009; 0012-0018; 0020; and 0021); and wherein said browser extension provides said multimedia content provider ability 
Blinnikka teaches said browser extension analyzing said requests by a first predetermined rule to determine which of said requests need to be blocked, and a second predetermined rule analyzing the requests which are not blocked by said first predetermined rule to determine which of said requests should be communicated to said web server, said browser extension sending to said web server said requests which are not blocked by said second predetermined rule (paragraphs 0013-0018).  Blinnikka does not specifically teach wherein said browser extension deciding if said request is to be blocked, re-directed, or inform said web server of browsed URL.  Battre teaches wherein said browser extension deciding if said request is to be blocked, re-directed, or inform said web server of browsed URL (paragraphs 0007-0010; 0018; 0022; 0026; and 0053).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included a browser extension determining to block, re-direct, etc. browsing/url requests in order to, for example, block unwanted sources, or re-direct to a preferable source. 
Examiner’s Note 1:  
Based on how the claim language is worded, under the broadest reasonable interpretation, prior art Blinnikka teaches “…in communication with a web server and a database server via a web browser having a browser extension and at least one website, where a browsing request goes to a browser kernel which passes said request to said browser extension with a local internal database in communication with and periodically fed by said web server.”  Here when a browsing request is made (such as pointing the browser to a URL or clicking a link) the browser kernel instructs to satisfy the request (such as by downloading the content from the web server and displaying it in the browser), and the browser extension obtains this information from the browser, thereby passing the request information from browser kernel to browser extension.  However, based on the arguments in Applicant’s Remarks, dated 1/24/2019, it appears Applicant is intending for this limitation to be more specific and involved than is actually articulated in the claim language.  Although it is held that prior art Blinnikka teaches this limitation as claimed, in the interest of compact prosecution, Examiner additionally references Non-Patent Literature “The Multi-Principal OS Construction of the Gazelle Web Browser,” MSR Technical Report MSR-TR-2009-16, Wang et al., Feb. 2009, from Microsoft as prior art (hereinafter Wang).  Wang is a technical document on Microsoft’s Gazelle browser.  As explained in Wang, the purpose of Gazelle was to provide a more secure web browser by limiting or preventing exploits from browser extensions/plugins.  Wang goes into great detail on how it performs this, but basically it does this by isolating extensions/plugins and having the browser kernel act as a go-between communicating information back and forth between extensions/plugins and local resources, rather than allow extensions/plugins to directly interact with the local operating system (like most browsers at the time did).  Essentially, Wang teaches that, in the Gazelle browser, “a browsing request goes to a browser kernel which passes 
Examiner’s Note 2: 
Independent claim 1 contains contingent limitations. When contingent limitations are involved, Examiner need not present evidence of the obviousness of the method steps the claim that are not required to be performed under a broadest reasonable interpretation of the claim.  With respect to claim 1, the following claim language is rife with limitations/steps that are considered to be contingent limitations: “said web server determining if a conversion tracking cookie is defined and extracting an identifier from said conversion tracking cookie, said web server computing a related campaign list and determining if one or more campaigns are related to said conversion tracking cookie, said web server determining said browsed URL matches with a conversion tracking rule connected with said related campaign list and said conversion tracking rule selected from the group consisting of: equal, contains, ends with, starts with, and domain in; upon matching rule in conversion, conversion is recorded; and a safe ad server analyzing input of said browsed URL and determining a list of active campaigns based on said analyzing of said browsed URL input; said safe ad server returning to said web browser either an empty response or at least one media content file of said safe ad server.”  Because of the language/grammar used in the claim language, these steps are essentially all considered to be “contingent limitations” and as such need not happen.  Because of this, Examiner need not 
The rest of the following paragraphs in this “Examiner’s Note 2” section do not pertain specifically to Applicant’s claims/limitations.  The remaining paragraphs are just more guidance and information with respect to contingent limitations and their effect on claim language.  In addition, please see MPEP §2111.04 which is the section that discusses contingent limitations (which essentially recites the same/similar information as recited below). 
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses. The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  See MPEP 2111.04.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure 
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blinnikka in view of Sheleheda and further in view of Battre and Balasubramanian Pre-Grant Publication 20160307229 (hereinafter Balasubramanian).
In the interest of compact prosecution, Claim 7 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Blinnikka in view of Sheleheda and further in view of Battre, Balasubramanian, and Wang et al. Non-Patent Literature The Multi-Principal OS Construction of the Gazelle Web Browser, MSR Technical Report MSR-TR-2009-16, Microsoft.  (Please see the “Examiner’s Note” at the end of claim 7 for explanation and analysis).
In reference to claim 7, Blinnikka teaches a method of processing browsed websites comprising, operating a computer; and said computer in communication with a domain name system server (paragraphs 0012; 0013; 0015; 0019; and 0023); said web site having at least one multimedia content file received from a multimedia content provider (paragraphs 0009-0016); browsing said at least one web site; accessing said at least one multimedia content file (paragraphs 0009-0015); recording access of said at least one multimedia content file (paragraphs 0009-0015); connecting said at least one multimedia content file with a distribution campaign by a provider of said at least one multimedia content file (paragraphs 0013-0018); registering a conversion against said at least one multimedia content file at said database server (paragraphs 0013-0018).
Blinnikka teaches said computer operated and in communication with a web server and a database server via a web browser having a browser extension and at least one web site, where a browsing request goes to a browser kernel which passes said request to said browser extension with a local internal database in communication with said web server (paragraphs 0008; 0009; 0012-0021; and 0023); wherein said browser extension provides said multimedia content provider ability to achieve conversion tracking without modifying said web site; matching said browsed at least one web site with a conversion tracking rule associated with said distribution campaign (paragraphs 0009-0018; and 0020); 
Blinnikka teaches said browser extension analyzing said requests by a first predetermined rule to determine which of said requests need to be blocked, and a second predetermined rule analyzing the requests which are not blocked by said first predetermined rule to determine which of said requests should be communicated to said web server, said browser extension sending to said web server said requests which are not blocked by said second predetermined rule (paragraphs 0013-0018).  Blinnikka does not specifically teach wherein said browser extension deciding if said request is to be blocked, re-directed, or inform said web server of browsed URL.  Battre teaches wherein said browser extension deciding if said request is to be blocked, re-directed, or inform said web server of browsed URL (paragraphs 0007-0010; 0018; 0022; 0026; and 0053).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included a browser extension determining to block, re-direct, etc. browsing/url requests in order to, for example, block unwanted sources, or re-direct to a preferable source. 
Blinnikka does not specifically teach placing a conversion tracking cookie of said at least one multimedia content file on said computer and said conversion tracking cookie is associated with said computer.  Balasubramanian teaches placing a conversion tracking cookie of said at least one multimedia content file on said computer and said conversion tracking cookie is associated with said computer (paragraph 0062).  It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to have included placing a cookie associated with a computer on the computer to track conversions, because utilizing cookies in this manner is very common, and this will provide the advertiser/provider with an easy and known means for performing client side tracking, making it cheap to implement and support.
Blinnikka does not specifically teach displaying said conversion against said at least one multimedia content file for said provider of said at least one multimedia content file to view.  Balasubramanian teaches displaying said conversion against said at least one multimedia content file for said provider of said at least one multimedia content file to view (paragraph 0062).  It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to have included displaying conversions for the multimedia content file for the provider to view because the advertiser/provider would most likely want to have some reporting system to monitor the campaign statistics, and being able to view the conversions of an advertisement/multimedia content is one of those statistics an advertiser would likely want to see.  This would be easy to implement because Blinnikka already discloses the tracking of the conversions and sending that information to the advertiser/provider (paragraphs 0017; and 0018), making it just a matter of producing the report, which Balasubramanian discloses.
Examiner’s Note 1:  
Based on how the claim language is worded, under the broadest reasonable interpretation, prior art Blinnikka teaches “…in communication with a web server and a 
Examiner’s Note 2: 
Independent claim 7 contains contingent limitations. When contingent limitations are involved, Examiner need not present evidence of the obviousness of the method steps the claim that are not required to be performed under a broadest reasonable interpretation of the claim.  With respect to claim 7 the limitation “…or if said distribution campaign does not exist…” need not happen, and therefore prior art does not need to be provided for such a limitation.  Further, this limitation has further limitations that are contingent upon this contingent limitation, and as such they also need to happen, and also do not require prior art to be provided.  Claim 7 also contains the limitation “and receiving, by said web browser, from a safe ad server either an empty response or at least one media content file of said safe ad server based on analyzed input of said browsed URL.” This limitation also contains contingent limitations, which need not have prior art cited.  For instance the limitation states “…either an empty response or at least one media content file…”.  Thus, the limitation may be interpreted as being an empty response, and an empty response may be interpreted as no response or nothing.  Therefore, this limitation can be interpreted as nothing happening.  Although it should be noted that prior at has been previously cited showing claim features such as receiving a content media file, etc., but with this limitation it would not be necessary.
The rest of the following paragraphs in this “Examiner’s Note 2” section do not pertain specifically to Applicant’s claims/limitations.  The remaining paragraphs are just more guidance and information with respect to contingent limitations and their effect on claim language.  In 
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses. The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles." In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  See MPEP 2111.04.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the Schulhauser at 9, 14.


Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive.
With regards to Applicant’s arguments pertaining to the §112 rejections:
With respect to the §112 rejections pertaining to “trusted ad server” and/or “safe ad server” these rejections are essentially being maintained.  Please see the rejection section for more analysis.
With respect to the §112 rejections pertaining to the limitation involving “conversion tracking cookie,” these rejections have been withdrawn based on the newly amended claim language.  However, also based on the newly amended claim language new issues have arose.  Please refer to the rejection section for more analysis and explanation.
With regards to Applicant’s arguments pertaining to the 103 rejections:
Although Applicant has amended the claim language, the §103 rejections of the claims are essentially being maintained as being obvious in view of the same cited prior art.
With regards to Applicant’s specific arguments in the Remarks:
Rather than respond to Applicant’s arguments in this section, Examiner has addressed Applicant’s arguments/remarks while also expanding the explanation and analysis provided in each of the specific rejection sections above.  Please refer to these paragraphs for a detailed answer to each of Applicant’s arguments, as well as additional information and guidance for these rejections and issues.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G REINHARDT/Examiner, Art Unit 3682